DETAILED ACTION
This office action is in response to the application filed on 03/19/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 and 04/15/2020 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-5, 7-8, 11, 13, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miao et al. (A new transformerless Buck-boost converter with Positive Output Voltage). (Examiner’s Note: The connections or coupling can be indirect or direct connections.)
	Regarding Claim 1,  Miao teaches (Figures 1-7) a switching regulator (Fig. 1) configured to transform an input voltage (Vin) and to generate an output voltage (Vout), the switching regulator comprising: a first regulating circuit (S1,D1, L1 and C1) configured to regulate the input voltage and to generate a first voltage (Vc1) based on a first switching signal set (high and low of signal sent to S1) having a first duty ratio; and a second regulating circuit (S2,D0, L2 and C0) configured to regulate the first voltage and to generate the output voltage (Vo) based on a second switching signal set (high and low of signal sent to S2) having a second duty ratio, wherein the switching regulator is configured to determine a voltage gain (M) based on the first duty ratio and the second duty ratio, the voltage gain corresponding to a ratio of the output voltage to the input voltage (equation 6). (For Example: Sections II-IV)
	Regarding Claim 3,  Miao teaches (Figures 1-7) wherein the first regulating circuit (S1,D1, L1 and C1) comprises: a first switch (S1) between an input node and a first node, the input node configured to receive the input voltage (Vi); a second switch (D1) between the first node and a second node; a first inductor (L1) between the first node and a ground node (gnd); and a first capacitor (C1) between the second node and 
	Regarding Claim 4,  Miao teaches (Figures 1-7) wherein the second regulating circuit (S2,D0, L2 and C0) comprises: a third switch (S2) between the second node and a third node; a fourth switch (D0) between the third node and an output node (at Vo); a second inductor (L2) between the input node and the third node; and a second capacitor (Co) between the output node and the ground node, wherein the output node is configured to output the output voltage (Vo). (For Example: Sections II-IV)
	Regarding Claim 5 and 22, Miao teaches (Figures 1-7) wherein, the first switch and the second switch (S1 and D1) are configured to operate complementarily to each other based on the first switching signal set (Fig. 2), and the third switch and the fourth switch (S2 and Do) are configured to operate complementarily to each other based on the second switching signal set (Fig. 2). (For Example: Sections II-IV)
	Regarding Claim 7,  Miao teaches (Figures 1-7) wherein, the first switching signal set (sent to S1) comprises a first switching signal (Hi or Low control signal for controlling S1), the first switch (S1) comprises a first transistor (S1) having a source terminal connected to the input node, a drain terminal connected to the first node, and a gate terminal configured to receive the first switching signal, and the second switch (D1) comprises a first diode having an input terminal connected to the second node and an output terminal connected to the first node. (S1, D1, L1 and C1)
	Regarding Claim 8,  Miao teaches (Figures 1-7) wherein, the second switching signal set (sent to S2) comprises a second switching signal (Hi or low control signals for controlling S2), the third switch (S2) comprises a second transistor having a source 
	Regarding Claims 11 and 18, Miao teaches (Figures 1-7) wherein the voltage gain (M) is proportional to (1 - d1 + d1d2) and inversely proportional to (1 - d1)(1 - d2) (See figure 4), wherein di corresponds to the first duty ratio (sent to S1), and d2 corresponds to the second duty ratio (sent to S2). (Examiner’s Note: The duty cycle can be any value that would make the statement correct. Also, the duty cycles values of D1 and D2 can have the same value or different value.)
	Regarding Claim 13,  Miao teaches (Figures 1-7) a power management unit (Fig. 1) comprising: a control circuit (Fig. 7) configured to determine a first duty ratio (sent to S1) and a second duty ratio (sent to S2) based on a voltage gain (M), to output a first switching signal set (High and low of signal sent to S1) based on the first duty ratio, and to output a second switching signal set (high and low of signal sent to S2) based on the second duty ratio; and a switching regulator (at Fig. 1) configured to boost an input voltage (Vi) to an output voltage (Vo) based on the first switching signal set and the second switching signal set, wherein the voltage gain corresponds to a ratio of the output voltage to the input voltage (equation 6). (For Example: Sections II-IV)
	Regarding Claim 21,  Miao teaches (Figures 1-7) a switching regulator (at fig. 1) configured to regulate an input voltage (Vi) and generate an output voltage (Vo), the switching regulator comprising: a first switch (S1) between an input node and a first 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9-10 and 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Dai et al. US 20180301905.
	Regarding Claim 2 and 14,  Miao teaches (Figures 1-7) a regulator.
	Miao does not teach wherein, the first regulating circuit comprises a buck-boost converter configured to regulate the input voltage based on the first duty ratio and to generate the first voltage, and the second regulating circuit comprises a boost converter 
	Dai teaches (Figure 5) the first regulating circuit  (504) comprises a buck-boost converter (504) configured to regulate the input voltage (Vi) based on the first duty ratio (controlling power switches) and to generate the first voltage (from 504), and the second regulating circuit (106) comprises a boost converter (106) configured to regulate the first voltage based on the second duty ratio (controlling power switches) and to generate the output voltage (sent to 204). (For Example: Par. 90-93)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Miao to include the first regulating circuit comprises a buck-boost converter configured to regulate the input voltage based on the first duty ratio and to generate the first voltage, and the second regulating circuit comprises a boost converter configured to regulate the first voltage based on the second duty ratio and to generate the output voltage, as taught by Dai to provide maximum efficiency while providing a wider range of input voltages to the system. 
	Regarding Claim 9 and 10,  Miao teaches (Figures 1-7) a regulator.
	Miao does not wherein, the first switching signal set comprises the first switching signal and a third switching signal having a logic level that is complementary to the first switching signal, the first switch comprises a first transistor having a source terminal connected to the input node, a drain terminal connected to the first node, and a gate terminal configured to receive the first switching signal, and the second switch comprises a third transistor having a source terminal connected to the second node, a 
	Dai teaches (Figure 5) wherein, the first switching signal set (from 504) comprises the first switching signal and a third switching signal (for the power switches S11 and S12) having a logic level that is complementary to the first switching signal, the first switch comprises a first transistor (S11) having a source terminal connected to the input node, a drain terminal connected to the first node, and a gate terminal configured to receive the first switching signal, and the second switch comprises a third transistor  (S12) having a source terminal connected to the second node, a drain terminal connected to the first node, and a gate terminal configured to receive the third switching signal and wherein, the second switching signal set comprises the second switching signal and a fourth switching signal (sent to 106) having a logic level that is complementary to the second switching signal (controlling of S1-S2), the third switch comprises a second transistor (S1) having a source terminal connected to the third node, a drain terminal connected to the second node, and a gate terminal configured to receive the second switching signal, and the fourth switch comprises a fourth transistor 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Miao to include wherein, the first switching signal set comprises the first switching signal and a third switching signal having a logic level that is complementary to the first switching signal, the first switch comprises a first transistor having a source terminal connected to the input node, a drain terminal connected to the first node, and a gate terminal configured to receive the first switching signal, and the second switch comprises a third transistor having a source terminal connected to the second node, a drain terminal connected to the first node, and a gate terminal configured to receive the third switching signal and wherein, the second switching signal set comprises the second switching signal and a fourth switching signal having a logic level that is complementary to the second switching signal, the third switch comprises a second transistor having a source terminal connected to the third node, a drain terminal connected to the second node, and a gate terminal configured to receive the second switching signal, and the fourth switch comprises a fourth transistor having a source terminal connected to the third node, a drain terminal connected to the output node, and a gate terminal configured to receive the fourth switching signal, as taught by Dai to provide maximum efficiency while providing a wider range of input voltages to the system. 

Claims 6 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Takahashi et al. US 2017/0373592.
	Regarding Claims 6 and 23,  Miao teaches (Figures 1-7) wherein, the switching regulator (Fig. 1) is configured to turn on the first switch (S1) based on a first duty ratio (sent to control S1), and the switching regulator is configured to turn on the third switch (S2) based on a second duty ratio (sent to control S2).  (For Example: Sections II-IV)
	Miao does not teach wherein the first duty ratio is greater than the second duty ratio.
	Takahashi teaches (Figure 22)  wherein the first duty ratio (for Sa2) is greater than the second duty ratio (for Sa1).  (For Example: Par. 73-76)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Miao to include wherein the first duty ratio is greater than the second duty ratio as taught by Takahashi to provide reliable ZVS control, resulting in lower switching loss and lower switching noise.

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al. in view of Wai et al. US 2007/0216390.
		Regarding Claim 12 and 19,  Miao teaches (Figures 1-7) a regulator.
	Miao does not teach wherein the switching regulator is configured to determine an order of the voltage gain for the second regulating circuit based on the first duty ratio and the second duty ratio.
	Wai teaches (Figure 884) wherein the switching regulator (Fig. 1) is configured to determine an order (N) of the voltage gain (Gv) for the second regulating circuit ( 101, 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Miao to include wherein the switching regulator is configured to determine an order of the voltage gain for the second regulating circuit based on the first duty ratio and the second duty ratio, as taught by Wai to high-efficiency power conversion for power sources with great voltage diversity and higher voltage gain.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 20; prior art of record fails to disclose either by itself or in combination:  “… wherein, in response to di being the first duty ratio, d2 being the second duty ratio, and N being the order of the voltage gain, the control circuit is configured to determine the first duty ratio to satisfy an equation: …
.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838